DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Obermark on May 3, 2021.
The application has been amended as follows: 
							

1.	(Withdrawn and Currently Amended) A localized product injection system for use with a product dispensing system, the localized product injection system comprising:
a product injection reservoir including an injection product;
an injection header coupled with the product injection reservoir;
one or more injection boom tubes coupled with the injection header;
a plurality of localized injection interfaces each configured for coupling at a corresponding product dispenser of a plurality of product dispensers, the plurality of localized injection interfaces in communication with the one or more injection boom tubes, each of the plurality of localized injection interfaces includes:
an interface control valve configured to control a flow rate of the injection product; 
an injection port in communication with the interface control valve, the injection port configured for localized coupling and injection of the injection product to a carrier fluid at the corresponding product dispenser; 
a concentration sensor interposed between the injection port and one or more of the product dispensers of the plurality of product dispensers, the concentration sensor configured to measure an injection product concentration in the carrier fluid; and
wherein the plurality of localized injection interfaces are remote from the product injection reservoir and at the plurality of product dispensers, and the interface control valve and the injection port of each of the localized injection interfaces are configured for injection of the injection product to the carrier fluid at one or more of the product dispensers of the plurality of product dispensers; 
environment; and 
an injection control module in communication with the interface control valve and the concentration sensor of each localized injection interface, and the injection control module is configured to graduate a flow rate of the injection product with the interface control valve to achieve a specified concentration of the injection product concentration in the carrier fluid.

2.	(Canceled) 

3.	(Withdrawn and Currently Amended) The localized product injection system of claim [[2]] 1, wherein the injection control module independently operates one or more of the interface control valves of the plurality of localized injection interfaces.

4.	(Withdrawn and Currently Amended) The localized product injection system of claim 1, wherein the interface control valve includes a control valve configured to control an injection flow rate of the injection product to the corresponding product dispenser.

5.	(Withdrawn) The localized product injection system of claim 1, wherein the corresponding product dispenser includes a boom section, and	the injection port of one or more of the plurality of localized injection interfaces is configured for coupling with the boom section.

6.	(Withdrawn) The localized production injection system of claim 1, wherein the corresponding product dispenser includes a boom section, and	two or more injection ports of the plurality of localized injection interfaces are configured for coupling with opposed ends of the boom section.

7.	(Withdrawn) The localized product injection system of claim 1, wherein the corresponding product dispenser includes a nozzle assembly, and	the injection port of one or more of the plurality of localized injection interfaces is configured for coupling with the nozzle assembly, the nozzle assembly in communication with a boom section.

8.	(Withdrawn) The localized product injection system of claim 1, wherein the corresponding product dispenser includes one or more of a boom section or a nozzle assembly.

9.	(Withdrawn and Currently Amended) The localized product injection system of claim 1, wherein the interface control valve is adjacent to the injection port, the interface control valve controls the injection of the injection product to the corresponding product dispenser.

10.	(Withdrawn) The localized product injection system of claim 1, wherein the injection port includes an atomizer configured to mix the injection product into a carrier flow in the corresponding product dispenser.

11.	(Withdrawn) The localized product injection system of claim 1, wherein the injection port is configured for coupling with the corresponding product dispenser upstream from a mixing device.

12.	(Withdrawn) The localized product injection system of claim 1 comprising an injection pump coupled with the production injection reservoir and the injection header, the injection pump configured to pressurize the injection product within the one or more injection boom tubes from the pump to the plurality of localized injection interfaces at the plurality of product dispensers.

13.	(Withdrawn and Currently Amended) The localized product injection system of claim 1 comprising:	a carrier system including:
	a carrier product reservoir including a carrier product;	a header coupled with the carrier product reservoir;	one or more boom tubes; and	a plurality of product dispensers; and	
wherein the injection product is isolated from the carrier product reservoir, the header and the one or more boom tubes; and	the injection product is selectively introduced to the plurality of product dispensers with the plurality of localized injection interfaces at the plurality of product dispensers.

14.	(Previously Presented) A localized product injection system comprising:one or more injection boom tubes;
a plurality of localized injection interfaces coupled with the one or more injection boom tubes, the plurality of localized injection interfaces configured for coupling with one or more carrier lines, each of the injection interfaces of the plurality of localized injection interfaces includes:	
an interface control valve configured to control a flow rate of an injection product;	an injection port in communication with the interface control valve, the injection port configured for communication with one carrier line of the one or more carrier lines proximate to a product dispenser of a plurality of product dispensers;
wherein the interface control valve and the injection port are configured for injection of the injection product to a carrier fluid from the carrier line of the one or more carrier lines at the product dispenser of the plurality of product dispensers; and
a concentration sensor interposed between the injection port and the product dispenser, the concentration sensor is configured to measure an injection product concentration in the carrier fluid;
an injection control module in communication with the interface control valve and the concentration sensor of the plurality of localized injection interfaces; and
wherein the injection control module is configured to graduate a flow rate of the injection product with the at least one interface control valve to achieve a specified concentration of the injection product concentration in the carrier fluid.



16.	(Previously Presented) The localized product injection system of claim 14, wherein the interface control valve and the injection port of each of the plurality of localized injection interfaces are coupled at the corresponding product dispensers of the plurality of product dispensers.

17.	(Previously Presented) The localized product injection system of claim 14 wherein the injection control module is in communication with the interface control valve of each of the plurality of localized injection interfaces, the injection control module is configured to control the interface control valve and the corresponding injection of the injection product to control the localized injection of the injection product at the one or more product dispensers of the plurality of product dispensers.

18.	(Previously Presented) The localized product injection system of claim 17, wherein operation of the interface control valve with the injection control module instantaneously injects the injection product into the carrier fluid proximate the one or more product dispensers of the plurality of product dispensers.

19.	(Previously Presented) The localized product injection system of claim 17, wherein the injection control module includes a rate control module, the rate control module controls a rate of injection of the injection product at the one or more product dispensers of the plurality of product dispensers.

20.	(Previously Presented) The localized product injection system of claim 17, wherein, the concentration sensors are configured for coupling with each of the plurality of product dispensers downstream from the respective injection ports .

21.	(Previously Presented) The localized projection injection system of claim 20, wherein the injection control module operates the one or more interface control valves according to injection product concentrations measured by the concentration sensors associated with the respective one or more interface control valves.

22.	(Previously Presented) The localized product injection system of claim 17, wherein the injection control module individually controls operation of the interface control valves of the plurality of localized injection interfaces.

23.	(Previously Presented) The localized product injection system of claim 17, wherein the injection control module includes an injection interface selection module, the injection interface section module selects one or more localized injection interfaces of the plurality of localized injection interfaces for operation of the respective interface control valves.

24.	(Previously Presented) The localized product injection system of claim 23, wherein the injection control module includes a field computer interface configured to couple with a field computer, the field computer determines locations of one or more of the plurality of product 

25.	(Withdrawn and Currently Amended) A method for using a localized product injection system comprising:
pressurizing an injection product within the localized product injection system including one or more injection boom tubes, the injection product pressurized at least at one or more localized injection interfaces positioned at corresponding product dispensers of one or more product dispensers;
determining a specified injection product concentration for the one or more product dispensers; and
operating one or more interface control valves of the one or more localized injection interfaces for the one or more product dispensers, operating including:
injecting the injection product to a carrier flow of a carrier line through the injection port at the one or more product dispensers according to the pressurizing at the one or more localized injection interfaces and graduation of a flow rate of the injection product, instantaneously changing an injection product concentration in the carrier flow measured with a concentration sensor interposed between an injection port and the one or more product dispensers to the specified injection concentration at the one or more product dispensers according to the injecting and independently relative to the carrier flow; and
wherein injecting and instantaneously changing the injection product concentration occurs according to the positioning of the one or more interface control valves and the injection ports of the one or more localized injection interfaces at the one or more product dispensers.

26.	(Withdrawn) The method of claim 25, wherein pressurizing the injection product includes pressurizing the injection product to each of the one or more localized injection interfaces positioned at the one or more product dispensers.

27.	(Withdrawn) The method of claim 25 comprising dispensing the carrier flow with the specified injection concentration from the one or more product dispensers immediately after injection and instantaneous change of the injection concentration.

28.	(Withdrawn and Currently Amended) The method of claim 25 comprising:	  measuring the injection concentration in the carrier flow at the one or more product dispensers with the concentration sensor; and	  controlling a rate of injection of the injection product according to the measured injection concentration and the specified injection concentration.

29.	(Withdrawn and Currently Amended) The method of claim 25, wherein operating one or more interface control valves includes individually operating the one or more interface control valves.

30.	(Withdrawn) The method of claim 25 comprising determining locations of each of the one or more product dispensers on a field map.

31.	(Withdrawn and Currently Amended) The method of claim 30, wherein determining the specified injection concentration for one or more product dispensers includes determining the specified injection concentration according to the injection concentrations associated with the determined locations on the field map; and	  operating the one or more interface control valves includes operating the one or more interface control valves according to the determined locations and the associated injection concentrations.

32.	(Withdrawn and Currently Amended) The method of claim 30, wherein operating the one or more interface control valves includes selecting the one or more interface control valves for operation based on the determined locations of the one or more product dispensers.

33.	(Withdrawn) The method of claim 25, wherein the one or more product dispensers include one or more nozzle assemblies.

34.	(Withdrawn) The method of claim 25, wherein the one or more product dispensers include one or more boom sections.

35.	(Withdrawn) The method of claim 25, wherein one or more of injecting or instantaneously changing the injection concentration includes mixing the injection product with the carrier flow at the one or more product dispensers.

36.	(Withdrawn) The localized product injection system of claim 14, wherein the plurality of localized injection interfaces are configured to control the injection product concentration of the injection product in the carrier fluid independently relative to a flow of carrier fluid.

37.	(Withdrawn) The localized product injection system of claim 1, wherein the plurality of localized injection interfaces are configured to control the injection product concentration of the injection product in a carrier fluid independently relative to a flow of carrier fluid.

38.	(Canceled) 

39.	(Withdrawn and Currently Amended) The localized projection injection system of claim [[38]] 1, wherein the injection control module operates the interface control valves of the plurality of localized injection interfaces according to injection product concentrations measured by the concentration sensors downstream from the respective injection ports.





Election/Restrictions
Claim 14 is allowable. The restriction requirement among Groups I-III , as set forth in the Office action mailed on October 20. 2016 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 20, 2016 is withdrawn.  Claims 1, 3-13, 25-37, and 39, directed to Groups I and III respectively no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-37 and 39 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 14, and 25, the closest prior art Mihara (US 3770198 A), Grimm (US 2006/0273189 A1), and Giles (US 2009/0134237 A1) disclose almost all the structural and functional limitations. However, the combination of these references fails to teach elements: “a concentration sensor interposed between the injection port and the product dispenser, the concentration sensor is configured to measure an injection product concentration in the carrier 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752